Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/525,459, filed 7/29/2019.
Claims 1-3 are pending and examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "11" and "14" have both been used to designate the back side of the window mount(see Figs. 2, 6 and 9 and page 2, line 24 and page 4, line 21).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 38 and 39(see Figs. 7 and 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The disclosure is objected to because of the following informalities: on page 4, line 20, “increase towards” should be “increases towards”, and the Figs. in the specification are not clear if prior art and used as an illustration of negatives for the mounts previously used, or part of the invention.  The Figs. should be clarified as to how they are relevant to the invention.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, “the symmetric channel” and line 3, “the channel”, have no antecedent basis since “two symmetric channels” was defined previously in lines 1-2.
In claim 2, line 3, “the sides” has no antecedent basis.
In claim 2, lines 3-4, “the channel” has no antecedent basis since “two channels” was defined previously in line 3.

	The metes and bounds of claim 3 or unclear since o method steps are defined.  Specifically, the claim sets forth a covering having elements that can be used in the method but lacks any steps defining the method.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Blair(9,347,261; cited on PTO 892).
Blair discloses a window mount(50a, 50b, 54, see Figs. 1B and 2B and 3, the elements are used in mounting a window and the term “window mount” lends no structural limitations to the claim, therefore, the elements are considered to meet the claim limitation,) for window coverings(10) comprising a single molded piece with two symmetric channels(see Fig. 3)  and a detent(70) where in the symmetric channel further have an over hang(part o channels with a zero degree from the channels) that has an angle of zero to seventy degrees from the channel and wherein the over hang is between one and five millimeters deep and the detent and over hang are capable of receiving a prong from a roller shade(the openings are capable of receiving a prong and meet the functional claim limitation).
Blair lacks the mount made of plastic and the specific dimensions of the mount and the overhang.
Applicant’s disclosure lends no criticality to the specific material or size of the mount. 
	The specific material and size chosen for the mount are considered a feature best determined by a skilled artisan given the intended use of the mount and design requirements thereof.

Allowable Subject Matter
Claim 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  no prior art of record shows the method of providing a template to locate a first and second mount on a window casing, attaching the mounts via adhesive, the mounts having a detent receiving a first prong of a roller shade, a channel receiving second prongs of the roller shade, and an overhang for indicating stoppage of rotation of the shade, nor any motivation to do so.

 Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/